DECISION AND JUDGMENT ENTRY
Lawyer Chiropractic Clinic obtained a judgment for $8,104 against Gary A. Reese, II, in the Municipal Court of Portsmouth. Reese appealed to this court. We stayed Reese's appeal after he filed a petition for bankruptcy in the United States Bankruptcy Court. The bankruptcy court granted Reese a discharge of his debts, including the judgment owed to Lawyer Chiropractic Clinic. Reese then filed a notice of the discharge with this court, and we lifted the stay.
Given the bankruptcy court's discharge of the debt disputed in this case, we find that Reese's appeal is moot. This court will not consider an appeal that has become moot. See Miner v. Witt (1910), 82 Ohio St. 237. Accordingly, we dismiss the appeal.
JUDGMENT ENTRY
It is ordered that the APPEAL BE DISMISSED and that appellee recover of appellant costs herein taxed.
The Court finds that there were reasonable grounds for this appeal.
It is further ordered that a special mandate issue out of this Court directing the Municipal Court of Portsmouth to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
  ________________________________ Roger L. Kline, Judge
Harsha, J. and Evans, J.: Concur in Judgment and Opinion.